Citation Nr: 1037175	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-44 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1946 to May 1947 and 
from November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 Regional Office (RO) in Wichita, Kansas 
rating decision, which denied the claims on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has a bilateral hearing loss disability that is 
etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the 
Veteran has a tinnitus disability that is etiologically related 
to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  A tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in January 2009 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The letter 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

The January 2009 letter from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records identified by the 
Veteran have been obtained, to the extent possible.  In that 
regard, the Board notes that the Veteran's claim noted that there 
was no current examination or treatment for either claimed 
disability.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
this case, the Board notes that the Veteran was provided a VA 
examination in September 2009.  The VA examiner diagnosed 
bilateral hearing loss and tinnitus, but after considering the 
Veteran's reported history, his service treatment records, and 
conducting a physical and audiological examination, the examiner 
concluded that it was less likely than not that the Veteran's 
current bilateral hearing loss and tinnitus disabilities were 
related to military service.  Based on the foregoing, the Board 
finds the September 2009 VA examination report to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claims for service connection.   See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In the instant case, there is no presumed service connection 
because the Veteran was not diagnosed with a hearing loss 
disability within one year of service; indeed, it was not 
diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a 
right to compensation for a present disability on a direct basis, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss disability can be 
service connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.



Here, the Veteran alleges that he has current bilateral hearing 
loss and tinnitus due to in-service noise exposure.  
Specifically, the Veteran asserts that he had significant noise 
exposure during aircraft flights while distributing propaganda 
leaflets in the 1st Loudspeaker & Leaflet Company.  The Veteran 
alleges that after each such flight it took a period of time for 
his regular hearing to return to normal.

The Veteran's DD-214 confirms duty in the 1st Loudspeaker & 
Leaflet Company and based on the Veteran's representations 
describing his duties on aircraft stationed at an open door 
during flight and the pictures provided of such duties, exposure 
to significant acoustic trauma is likely and may be presumed.  
The Veteran's service treatment records, however, are silent as 
to any complaints, treatment or diagnoses of hearing loss or 
tinnitus.  Whispered voice testing on entrance and separation 
were both observed as 15 out of 15.  Of note, at the time of the 
Veteran's August 1952 separation examination, the Veteran denied 
any ear, nose, or throat trouble.  At that same time, the Veteran 
did report other medical problems, including seasickness, 
headaches, eye trouble, and blood in the urine.  Thus, the 
Veteran's service treatment records are simply devoid of any 
findings consistent with in-service incurrence of chronic hearing 
loss or tinnitus.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 38 
C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed 
after service was incurred in service.  The pertinent inquiry, 
then, is whether the Veteran's current bilateral hearing loss and 
tinnitus were caused by any incident of service.  The Board 
concludes they were not.

After service, the Veteran's treatment records do not indicate a 
diagnosis of bilateral hearing loss or tinnitus until September 
2009, over 50 years after service. At that time, the Veteran was 
afforded a VA audio examination, wherein he was diagnosed with 
bilateral hearing loss and tinnitus.  The Veteran reported in-
service exposure to noise from aircraft and post-service noise 
exposure from laundry machinery.  With respect to the Veteran's 
claim for tinnitus, he reported that he had experienced tinnitus 
for "as long as I can remember."  However, despite multiple 
follow-up questions from the examiner to elicit a statement 
regarding onset during service, the Veteran did not indicate 
tinnitus onset during military service.  In regard to etiology, 
the examining VA audiologist opined that the Veteran's current 
bilateral sensorineural hearing loss and tinnitus was less likely 
as not caused by or a result of acoustic trauma during military 
service.  As to a rationale for the expressed opinions, the 
examiner noted that the whispered voice testing at separation did 
not rule out hearing loss and that the Veteran had been exposed 
to aircraft engine noise.  However, the examiner concluded that 
the audiometric configuration observed was not consistent with 
noise-induced hearing loss.  Furthermore, the Veteran's current 
hearing loss was much worse than predicted from his military 
noise exposure.  Thus, the examiner determined that it was most 
likely that the Veteran's current hearing loss disability 
resulted from a post-military unknown etiology.  As to the 
Veteran's current tinnitus, the examiner noted that it was 50 
years after service and that on separation the Veteran did not 
mention tinnitus, although he did report other medical 
conditions.  Nor were there any complaints or treatment for 
tinnitus in the service treatment records.  Also, as noted above, 
despite multiple questions on the subject the Veteran failed to 
attribute the onset of tinnitus to his military service.

Additional treatment records show a lesion or knot behind the 
Veteran's left ear in April 2009, with no complaints of hearing 
problems or other indication that the problem affected his 
hearing acuity.  In addition, the records show that the Veteran 
wears bilateral hearing aids.

The Board finds the opinions expressed in the VA audiologist's 
examination report credible and probative.  The report was based 
on a review of the claims file, interview of the Veteran, and 
audio examination.  Further, a complete and through rationale is 
provided for the opinions rendered.  It is clear the audiologist 
reviewed the Veteran's service medical records, taking note of 
the whispered voice test on separation.  The examiner also 
considered the Veteran's contentions, but concluded that the 
results of the audio testing were inconsistent with noise-induced 
hearing loss and, moreover, that the level of the Veteran's 
observed hearing loss was much worse than predicted based on the 
Veteran's in-service noise exposure.  As to the claimed tinnitus, 
despite multiple questions to elicit the timing of onset, the 
Veteran failed to attribute onset to a time period during 
military service.  In addition, the examiner based her opinion on 
the Veteran's denial of ear problems at separation, while at the 
same time reporting multiple other medical conditions, and the 
more than 50 years between service and the Veteran's initial 
reports of tinnitus.  The examiner's conclusions are fully 
explained and consistent with the evidence of record.  
Consequently, the Board finds the September 2009 VA examination 
report to be the most probative evidence of record as to whether 
his current hearing loss and tinnitus disabilities are related to 
service.

The Board has considered whether self-reported continuity of 
symptomatology of hearing loss dating back to service would be 
sufficient to warrant service connection.  In this regard, the 
Veteran is certainly competent to report that he experiences 
difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 
374- 75 (2002).  However, even where a veteran asserts continuity 
of symptomatology since service, he is not necessarily competent 
to establish a nexus between the continuous symptomatology and 
the current claimed condition.  See, e.g., McManaway v. West, 13 
Vet. App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the contention that 
the Veteran suffered from difficulty hearing during and since 
service, the Board finds that the opinion of the competent health 
care provider to be the most probative evidence of record as to 
the relationship between the Veteran's current bilateral hearing 
loss as demonstrated on audiometric testing and his military 
service, and the Board is of the opinion that this opinion 
ultimately outweighs the Veteran's lay reports of continuity of 
symptomatology since service.

With respect to the Veteran's tinnitus claim, the Board notes 
potentially conflicting evidence of record regarding onset.  The 
Veteran's initial claim for entitlement to service connection for 
tinnitus asserted that the disability began between 1950 and 
1952.  However, the Board finds it highly significant that at 
discharge in August 1952 the Veteran denied any ear problems, 
while at the same time reporting problems with his eyes, urine, 
headaches, and seasickness.  In addition, as discussed above, 
during the September 2009 VA examination the Veteran noted only 
that his tinnitus had been present for "many years" and, 
despite multiple follow-up questions, failed to attribute onset 
to his time in service.  Moreover, the Veteran's written 
statements indicate that during service he experienced decreased 
hearing acuity immediately following his aircraft flights and 
that his hearing would eventually return to normal.  Even 
assuming that these hearing problems included tinnitus, which the 
Veteran has never expressly asserted, the Veteran's own 
statements indicate that any acute hearing problems resolved at 
some point after each flight ended.  Thus, the most probative 
evidence of record, including representations made during the 
Veteran's military service, do not support a claim of continuity 
of tinnitus symptoms from service.  

Given the Veteran's duties on aircraft in service and his 
representations that he flew 38 combat missions, the Board has 
considered the potential application of 38 U.S.C.A. § 1154(b) 
(West 2002).  However, the Veteran was not in receipt of any 
awards or decorations that would suggest that he participated, 
i.e., fired a weapon, in actual combat with the enemy.  Indeed, 
the Veteran concedes that the very nature of the flights he 
describes as combat missions were to distribute propaganda 
leaflets and not combat operations.  As such, the Board concludes 
that application of 38 U.S.C.A. § 1154(b) is not warranted.  

Furthermore, even were the Board to conclude that these flights 
constituted combat operations, in Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be presumed 
if consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be made 
that a particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).  Section 1154(b) does not establish service connection 
for a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  The evidence must still establish by competent medical 
evidence tending to show a current disability and a nexus between 
that disability and those service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999).  In this case, as discussed above, the 
evidence of record fails to establish such a nexus.

In summary, hearing loss and tinnitus were not diagnosed until 
more than five (5) decades after service.  No medical 
professional, moreover, has ever otherwise linked the Veteran's 
current hearing loss and tinnitus to service, and, in fact, there 
is medical evidence to the contrary.  As discussed above, the 
most probative evidence of record fails to establish a continuity 
of hearing acuity problems or tinnitus symptoms from service.  In 
light of the foregoing, the Board finds that the preponderance of 
the evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


